DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a cleaning machine for an object comprising a turn table which rotates around a rotation axis; a posture changing device arranged on the turn table; a cleaning table; a rotation mechanism arranged on one end of the cleaning table including: a motor, a first bevel gear fixed to a driving shaft of the motor, a reducer having a hollow output shaft and a hollow input shaft, a second bevel gear, a hollow first swivel housing, a first swivel shaft, a first flange, at least one first flow path including a first annular path with a first upstream flow path and a first downstream flow path; the cleaning machine further including a compressed air supply source; the cleaning table further including: a plurality of seating pins, a clamping device, and a first air flow path.
The prior art fails to disclose or make obvious the limitations of claim 8, claiming a cleaning machine for cleaning an object, comprising a posture changing device for changing a posture of the object, the posture changing device including: a cleaning table; a rotation mechanism which is arranged on one end of the cleaning table; at least one first flow path; the rotating mechanism including: a motor, a first bevel gear fixed to 
The closest prior art of record is that of JP 2014151280 to Takami et al. (Takami).  Takami teaches a cleaning machine including: a turret head with a nozzle, a turn table arranged with a plurality of fixed parts for fixing a workpiece, and a cleaning chamber with a loading/unloading space and a cleaning space. The fixed parts arranged in the loading/unloading space are moved to the cleaning space, and the fixed parts arranged in the cleaning space are moved to the loading/unloading space by rotating the turn table.  However, Takami does not teach the configuration of the posture changing device including: a cleaning table; a rotation mechanism which is arranged on one end of the cleaning table; at least one first flow path; the rotating mechanism including: a motor, a first bevel gear fixed to a driving shaft of the motor, a reducer having a hollow output shaft and a hollow input shaft, a second bevel gear, a hollow first swivel housing, a first swivel shaft, a first flange, a first annular path with a first upstream flow path and a first downstream flow path; the cleaning machine further including a compressed air supply source; the cleaning table further including: a plurality of seating pins, a clamping device, and a first air flow path.
The advantage of the current invention over that of Takami is that of the configuration of the posture changing device wherein ultimately the structure is simplified thereby reducing costs and associated maintenance schedules therewith, while providing the necessary articulation required to clean the object thereof.
Since claims 1 and 8 are allowed, claims 2-7 and 8 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711